 PROB 12C                                                                               Report Date: July 15, 2021
(6/16)

                                        United States District Court                             FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                         Jul 15, 2021
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Adrian Laroy Seymore                     Case Number: 0980 2:16CR00211-WFN-1
 Address of Offender:                                                  Washington 99003
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, U.S. District Judge
 Date of Original Sentence: November 7, 2017
 Original Offense:        Cyberstalking, U.S.C. §§ 2261A (2)(A) & 2261(b)(5)
 Original Sentence:       Prison - 46 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                       Date Supervision Commenced: February 10, 2020
 Defense Attorney:        Roger Peven                       Date Supervision Expires: February 9, 2023


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition #10: You must not own, possess, or have access to a firearm,
                        ammunition, destructive device, or dangerous weapon (i.e., anything that was designed, or
                        was modified for, the specific purpose of causing bodily injury or death to another person
                        such as nunchakus or taser).

                        Supporting Evidence: It is alleged that Adrian Seymore violated the terms of his supervised
                        release by being in possession of a dangerous weapon on or about July 7, 2021.

                        On February 10, 2020, supervision commenced in this matter. That same day, Mr. Seymore
                        appeared for a supervision intake. The conditions of supervision were reviewed with him.
                        He signed his judgment acknowledging an understanding of the conditions imposed by the
                        Court, to include the above noted standard condition number 10.

                        On July 7, 2021, during a home contact, the undersigned observed a large knife,
                        approximately 6 inches in length, that had brass knuckles attached to it, in Mr. Seymore’s
                        bedroom. This item was confiscated. Mr. Seymore later acknowledged the weapon was in
                        his room, but denied ownership of it.
